Order entered April 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00376-CV

              THE UNIVERSITY OF TEXAS AT DALLAS, Appellant

                                         V.

                   RICHARD J. ADDANTE, PH.D., Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-17-03714-A

                                      ORDER

      The clerk’s record is overdue. Appellant has provided written verification

that it has paid the fee for the clerk’s record. Accordingly, we ORDER Dallas

County Clerk John Warren to file the clerk’s record within ten days of the date of

this order.

      Because no reporter’s record was taken in this case, appellant’s brief will be

due twenty days after the clerk’s record is filed. See TEX. R. APP. P. 38.6(a)(1).

                                              /s/    BILL WHITEHILL
                                                     JUSTICE